Case 19-04336-LA13        Filed 08/31/20    Entered 08/31/20 15:04:31       Doc 52     Pg. 1 of 8




  1    L. Bryant Jaquez, Esq. (SBN 252125)
       GHIDOTTI | BERGER LLP
  2    1920 Old Tustin Ave.
       Santa Ana, CA 92705
  3    Ph: (949) 427-2010 ext. 1010
       Fax: (949) 427-2732
  4    bjaquez@ghidottiberger.com

  5    Attorney for Secured Creditor
       US Bank Trust NA as Trustee of the Lodge Series IV Trust, its successors and/or assignees
  6
                                 UNITED STATES BANKRUPTCY COURT
  7
                    SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO DIVISION
  8
       In Re:                                              ) CASE NO.: 19-04336-LA13
  9                                                        )
                                                           ) CHAPTER 13
  10   CHARLES R. ASHENOFF                                 )
                                                           ) R.S. No. AT-1
  11            Debtor.                                    )
                                                           )    Hearing –
  12                                                       )    Date: September 02, 2020
                                                           )    Time: 10:00 a.m.
  13                                                       )
                                                           ) Honorable Judge Louise DeCarl Adler
  14                                                       )
                                                           )
  15
                IT IS HEREBY STIPULATED BY AND BETWEEN Movant, US Bank Trust NA as
  16
       Trustee of the Lodge Series IV Trust, through its counsel, L. Bryant Jaquez, Esq., of the law firm
  17
       of Ghidotti Berger, LLP, attorneys of record for Movant, and Debtor, CHARLES R.
  18
       ASHENOFF, through his counsel, Ahren A. Tiller, Esq., of the law firm of Bankruptcy Law
  19
       Center, as follows:
  20
                Debtor shall maintain regular monthly post-petition payments on Movant’s first Trust
  21
       Deed obligation, encumbering the subject Property, generally described as: 1894 Cabernet
  22
       Court, Chula Vista CA 91913 (“Property” herein) and legally described as follows indicated in
  23
       Exhibit “A” attached hereto and incorporated herein in a timely fashion, commencing with the
  24
                              STIPULATION FOR ADEQUATE PROTECTION
                                                1
Case 19-04336-LA13        Filed 08/31/20     Entered 08/31/20 15:04:31         Doc 52     Pg. 2 of 8




  1    August 1, 2020 payment, and continuing thereafter on the first (1st) day of each month.

  2    Payments are due on the first (1st) day of each month and are delinquent after the fifteenth (15th)

  3    day of each month. Said payments shall be made directly to SN Servicing Corporation, 323 Fifth

  4    Street, Eureka, CA 95501.

  5           Debtor shall cure the post-petition arrearages in the amount of $20,598.76 consisting of

  6    post-petition arrearages for the month of April 1, 2020 through July 1, 2020 each at $4,658.10,

  7    NSF fees of $75.00, late charges of $777.76, less partial balance of $117.40, plus attorneys fees

  8    and costs of $1,231.00 owing on Movant’s first Trust Deed by filing a modified Chapter 13 plan

  9    providing for said post-petition arrearages to be cured through the Chapter 13 trustee over the

  10   remaining plan term.

  11          Debtor shall file a motion to modify the Chapter 13 plan and obtain an order modifying

  12   the plan to incorporate curing of the post-petition arrearages to Movant as set forth herein by

  13   August 30, 2020.

  14          Movant is authorized to and shall file an amended proof of claim to provide for the

  15   above-referenced post-petition arrearages to be cured by the Chapter 13 trustee through the

  16   Debtor’s modified plan.

  17          In addition to maintaining their mortgage payments, the Debtor shall be required to

  18   maintain all plan payments to the Chapter 13 Trustee.

  19          Debtor must also maintain current insurance coverage on the Property and must remain

  20   current on all post-petition taxes where applicable.

  21          In the event Debtor fails to timely and properly comply with the obligations hereinabove

  22   set forth, Movant shall serve written notice of default to Debtor, and any attorney for Debtor. If

  23   Debtor fails to cure the default, including any attorney’s fees incurred as a result of the breach,

  24   within ten (10) calendar days after mailing of such written notice, on the eleventh (11th) day,
                              STIPULATION FOR ADEQUATE PROTECTION
                                                2
Case 19-04336-LA13        Filed 08/31/20     Entered 08/31/20 15:04:31         Doc 52      Pg. 3 of 8




  1    Movant may submit a Declaration of Non-Cure and Judgment and Order Terminating Automatic

  2    Stay to the Court after seventy-two (72) hours advance telephonic notice to Debtor. This

  3    seventy-two (72) hour period shall not be additional time to allow Debtor to cure the default, but

  4    only serves as an opportunity to allow Debtor to provide evidence of timely payment within the

  5    ten (10) calendar day period. Upon entry of such a Judgment and Order Terminating Automatic

  6    Stay, the Automatic Stay shall be immediately terminated and extinguished as to Movant, its

  7    assignees and/or successors in interest, and Movant, its assignees and/or successors in interest,

  8    may proceed with a foreclosure of and hold a Trustee’s Sale of the subject Property pursuant to

  9    applicable state law, and thereafter commence any action necessary to obtain complete

  10   possession of the subject Property without further Court Order or proceeding being necessary.

  11          Movant shall be entitled to charge a fee of $150.00 for any ten (10) day written notice

  12   required because of default.

  13          Notwithstanding anything contained in herein to the contrary, the Debtor shall be entitled

  14   to a Maximum of Three (3) Notice of Default and Opportunity to cure. Once the Debtor has

  15   defaulted three times on the obligations imposed by this order and has been served with three

  16   Notice of Default, Movant is relieved of any obligation to serve additional notices of default or

  17   to provide additional opportunities to cure. If an event of default occurs thereafter, Movant will

  18   be entitled, without first serving a notice of default or providing the Debtor with an opportunity

  19   to cure, to file and serve a declaration under penalty of perjury setting forth in detail the Debtor’s

  20   failures to perform under this Adequate Protection Agreement, together with a proposed order

  21   terminating the stay, which the court may enter without further notice or hearing.

  22          Movant may accept any and all payments made pursuant to this Order without prejudice

  23   to or waiver of any rights or remedies to which Movant would otherwise have been entitled

  24   under applicable nonbankruptcy law.
                              STIPULATION FOR ADEQUATE PROTECTION
                                                3
Case 19-04336-LA13          Filed 08/31/20   Entered 08/31/20 15:04:31        Doc 52     Pg. 4 of 8




  1           This stipulation is binding only during the pendency of this bankruptcy case. If, at any

  2    time, the stay is terminated with respect to the Property by court order or by operation of law,

  3    this stipulation ceases to be binding and Movant may proceed to enforce its remedies under

  4    applicable nonbankruptcy law against the Property and/or against the Debtor.

  5           If Movant obtains relief from stay based on the Debtors’ default under this stipulation,

  6    the order granting relief will contain a waiver of the 14-day stay as provided in FRBP

  7    4001(a)(3).

  8           If relief from stay is granted by virtue of default, the requirements of Bankruptcy Rule

  9    3002.1 shall be hereby waived.

  10          In the event this case is converted to a Chapter 7 proceeding, the Automatic Stay shall be

  11   terminated without further notice, order or proceedings of the court. If the Automatic Stay is

  12   terminated as a matter of law, the terms of this Order shall immediately cease in effect and

  13   Movant may proceed to enforce its remedies under non-bankruptcy law against the Property

  14   and/or the Debtor.

  15          IT IS SO STIPULATED:

  16
       Dated: August 31, 2020
  17

  18                                                        __/s/ Ahren A. Tiller__________
                                                            Ahren A. Tiller, Esq.
  19                                                        Attorney for Debtor
       Dated: August 31, 2020
  20
                                                            __/s/ L. Bryant Jaquez_________
  21                                                        L. Bryant Jaquez, Esq.
                                                            Attorney for Movant
  22

  23

  24
                               STIPULATION FOR ADEQUATE PROTECTION
                                                 4
Case 19-04336-LA13   Filed 08/31/20   Entered 08/31/20 15:04:31   Doc 52   Pg. 5 of 8
Case 19-04336-LA13   Filed 08/31/20   Entered 08/31/20 15:04:31   Doc 52   Pg. 6 of 8
      Case 19-04336-LA13                Filed 08/31/20          Entered 08/31/20 15:04:31          Doc 52      Pg. 7 of 8


CSD 3010 [07/01/18]
Name, Address, Telephone No. & I.D. No.
L. Bryant Jaquez, Esq. (SBN 252125)
GHIDOTTI BERGER
1920 Old Tustin Avenue Santa Ana, CA 92705
Tel: (949) 427-2010
Fax: (949) 427-2732
bjaquez@ghidottiberger.com


       UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF CALIFORNIA
       325 West F Street, San Diego, California 92101-6991

 In Re
Charles R. Ashenoff
                                                                          BANKRUPTCY NO.     19-04336-LA13
                                                        Debtor.

US Bank Trust NA as Trustee of the Lodge
Series IV Trust                                                           ADVERSARY NO.
                                                        Plaintiff(s)
 v.
Charles R. Ashenoff
                                                        Defendant(s)



                                                    PROOF OF SERVICE

          I, Ana Palacios                                am a resident of the State of California, over the age of 18 years,
 and not a party to this action.

          On     August 31, 2020                     , I served the following documents:
         Stipulation for Adequate Protection




  1.       To Be Served by the Court via Notice of Electronic Filing (“NEF”):

          Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
  court via NEF and hyperlink to the document. On August 31, 2020               , I checked the CM/ECF docket for
  this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
  Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:




                   Chapter 7 Trustee:



                    For Chpt. 7, 11, & 12 cases:        For ODD numbered Chapter 13 cases:        For EVEN numbered Chapter 13 cases:

                    UNITED STATES TRUSTEE               THOMAS H. BILLINGSLEA, JR., TRUSTEE       DAVID L. SKELTON, TRUSTEE
                    ustp.region15@usdoj.gov             Billingslea@thb.coxatwork.com             admin@ch13.sdcoxmail.com
                                                                                                  dskelton13@ecf.epiqsystems.com



CSD 3010
   Case 19-04336-LA13            Filed 08/31/20       Entered 08/31/20 15:04:31            Doc 52      Pg. 8 of 8



CSD 3010 [07/01/18] (Page 2)

  2.      Served by United States Mail:

         On August 31, 2020                 , I served the following person(s) and/or entity(ies) at the last known
  address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
  United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:
Debtor:
Charles R. Ashenoff
1894 Cabernet Drive
Chula Vista, CA 91913

Debtors Counsel:
Ahren A. Tiller
Bankruptcy Law Center
1230 Columbia St., Ste 1100
San Diego, CA 92101




  3.      Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

         Under Fed.R.Civ.P.5 and controlling LBR, on                                  , I served the following person(s)
  and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
  transmission, by overnight delivery and/or electronic mail as follows:




          I declare under penalty of perjury under the laws of the United States of America that the statements made
          in this proof of service are true and correct.



          Executed on August 31, 2020                         /s/ Ana Palacios
                       (Date)                                  (Typed Name and Signature)

                                                              1920 Old Tustin Ave.
                                                               (Address)

                                                              Santa Ana, CA 92705
                                                               (City, State, ZIP Code)




CSD 3010
